In re Roger Yates; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. B, No. 248-553.
Relator represents that the district court has failed to act timely on a motion to amend and/or modify his sentence for immediate eligibility for probation or to suspend the remainder of his sentence and *1157memo in support of motion filed on or about May 18, 2014 and November 18, 2015. If relator’s representation is correct, the district court is ordered to consider and act on the motions. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon thé pleading which is herewith transferred to the district court.
The district court is ordered to provide this Court with a copy of its judgment.